Citation Nr: 0724460	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-27 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for an eye disability, to include ocular 
histoplasmosis and geographic serpiginous choroiditis, has 
been received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from March 1955 to August 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision of the RO that declined to 
reopen a claim for service connection for an eye disability 
on the basis that new and material evidence had not been 
received.  

In its statement of the case, the RO found new and material 
evidence to reopen the claim and conducted a de novo review 
of the claim for service connection for an eye disability.  
The Board is, nonetheless, required to make its own 
determination on this question.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

In July 2005, the veteran and his wife testified during a 
hearing before RO personnel.

In April 2007, the veteran and his wife testified during a 
hearing before the undersigned at the RO.


FINDINGS OF FACT

1.  In October 1993, the RO denied service connection for an 
eye disability; the veteran did not submit a notice of 
disagreement within one year of the notice of that decision. 

2.  Evidence associated with the claims file since the 
October 1993 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for an eye disability, but does not create 
a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The RO's decision in October 1993, denying service 
connection for an eye disability, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2006).

2.  The evidence received since the RO's October 1993 denial 
is not new and material, and the claim for service connection 
for an eye disability-to include ocular histoplasmosis and 
geographic serpiginous choroiditis-is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through April 2003, January 2005, and June 2006 letters, the 
RO notified the veteran of elements of service connection, 
and the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  Notwithstanding the June 2006 letter, the timing 
deficiency was remedied by the fact that the veteran's claim 
was re-adjudicated by the agency of original jurisdiction 
after notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  The veteran submitted no additional evidence 
following issuance of the June 2006 letter; hence, no re-
adjudication followed, and no supplemental statement of the 
case (SSOC) was issued.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The April 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  
 
VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

In an October 1993 letter, the RO notified the veteran that 
his previous claim for service connection for an eye 
disability had been denied.  In July 2005, the RO advised the 
veteran of the evidence needed to establish each element for 
service connection for an eye disability.  The July 2005 
letter satisfies VCAA notice requirements.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo a VA examination in 
connection with the claim on appeal, a report of which is of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Petition to Reopen

The veteran's original claim for service connection for an 
eye disability was denied by the RO in October 1993.

Evidence of record at the time of the RO's decision in 
October 1993 included the veteran's service medical records; 
and private medical records dated in 1975, 1976, and 1993.  
The service medical records reflect that the veteran's 
defective vision in service was corrected by glasses that 
were worn for general use.   He failed a color vision test in 
November 1958.  No eye disability was recorded.  The private 
medical records reflect diagnoses of a spreading choroiditis 
in December 1975, and of geographic serpiginous choroiditis 
in May 1976.  In April 1993, Jon R. Day, M.D., noted that the 
veteran was legally blind as a result of retinal scarring 
secondary to ocular histoplasmosis.  The veteran's best 
corrected visual acuity was 20/1000 in the right eye and 
20/320 in the left eye.

Based on this evidence, the Board concluded that there was no 
evidence of any treatment for, or diagnosis of ocular 
histoplasmosis in service, and that the evidence failed to 
establish a link to military service.  The veteran was 
informed that the RO had found no evidence showing that the 
veteran's current eye disability was incurred in or 
aggravated by the veteran's military service.
  
As there was no timely appeal, the RO's October 1993 decision 
is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  

The present claim was initiated by the veteran in March 2003.  
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since October 1993 includes a 
June 2003 resource guide and fact sheet about histoplasmosis; 
non-VA medical and laboratory reports, dating from 1975 to 
1978 and including laser treatment in 1975 and a positive 
reaction to a tuberculin skin test in 1976; a duplicate copy 
of a November 1958 service medical record; correspondence 
from the veteran's treating physician, Mark S. Rubin, M.D., 
indicating that the veteran has massive bilateral retinal 
degeneration, resulting in a loss of vision in both eyes; the 
report of a March 2005 VA respiratory examination; the report 
of an April 2005 VA eye examination; a 1975 article 
pertaining to the geographical distribution of histoplasmic 
choroiditis; and July 2005 and April 2007 hearing 
transcripts.

Dr. Rubin opined that the cause of the veteran's bilateral 
retinal degeneration was unknown, but that exposure to toxins 
could not be excluded as a possible cause.

The March 2005 examiner found nothing of any significance in 
the claims file pertaining to the etiology of the veteran's 
blindness.

The April 2005 examiner opined that the veteran's progressive 
vision loss and his current fundus presentation are more 
consistent with serpiginous choroiditis than with ocular 
histoplasmosis.  Records indicate no hemorrhagic macular 
lesions noted on any examination.  The April 2005 examiner 
noted that the veteran had been given an antituberculosis 
agent in 1977 because records showed that the veteran had 
lived with his father, who had tuberculosis, for 
approximately two months in 1945; and that approximately 30 
percent of tuberculosis cases are nonpulmonary.  The April 
2005 examiner opined that the diagnosis of serpiginous 
choroiditis is consistent with, but not diagnostic of, 
nonpulmonary atypical tuberculosis; and that the veteran's 
serpiginous choroiditis neither began in service nor was 
aggravated by active service.  The veteran reported his eye 
problems began in 1975, and no visual problems were reported 
at separation from service.  The April 2005 examiner was 
unable to comment as to why the veteran failed a color vision 
test, without resorting to speculation.

The veteran testified that he had no eye problems before 
military service, that he lost his color vision in service, 
and that he needed to wear glasses when he separated from 
service.

Other than the duplicate copy of a service medical record, 
much of this evidence is new in that it was not previously of 
record and is not cumulative.  

While Dr. Rubin's opinion relates to the basis of the prior 
denial, it does not create a 
reasonable possibility of substantiating the claim.  An 
opinion based on speculation is insufficient to establish 
service connection.  Bostain v. West, 11 Vet. App. 11 Vet. 
App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  
There also is no indication as to whether the veteran's 
possible exposure to toxins-which could not be excluded as a 
cause of the veteran's bilateral retinal degeneration-
occurred before, during, or after his military service.

The only other possibly competent evidence relating to the 
basis of the prior denial consists of the April 2005 
examiner's opinion, indicating that the veteran's current 
serpiginous choroiditis neither began in service nor was 
aggravated by active service.  This evidence relates to the 
basis of the prior denial, namely that the evidence failed to 
establish a link to military service.

Although the evidence relates to the basis of the prior 
denial, it does not create a reasonable possibility of 
substantiating the claim.  The newly submitted evidence 
provides no nexus between a current eye disability and 
service.  The April 2005 examiner's opinion is essentially 
against an award of service connection.  Hence, the evidence 
is not material for purposes of reopening the claim.

There is no other competent evidence linking a current eye 
disability with service.

Because the competent evidence does not link a current eye 
disability to service, the weight of the evidence is against 
the claim.  As the weight of the competent evidence is 
against the claim, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The veteran has offered statements and contentions in which 
he argued that his current eye disability had its onset in 
service.  The veteran, as a lay person, would not be 
competent to render a probative opinion on a medical matter, 
such as the etiology of any current eye disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Moreover, service connection is not 
available for refractive error of either eye.  38 C.F.R. 
§ 3.303(c) (2006).

Absent evidence of a nexus between the currently shown eye 
disability and service, the newly received evidence does not 
raise a reasonable possibility of substantiating the claim.

The veteran has requested that the case be submitted for an 
expert medical opinion.  The record already contains a 
competent opinion, which is against service connection.  
Another opinion is not necessary to decide the claim.  
Moreover, the regulation pertaining to obtaining medical 
opinions in the context of the duty to assist does not apply 
when a previously-denied claim has not been reopened.  
38 C.F.R. § 3.159(c)(4)(iii) (2006).

As new and material evidence has not been received, the claim 
for service connection for an eye disability is not reopened.


ORDER

New and material evidence has not been received; the 
application to reopen the claim for service connection for an 
eye disability, to include ocular histoplasmosis and 
geographic serpiginous choroiditis, is denied.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


